Exhibit 10.11

 

THE NASDAQ OMX GROUP, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) between The NASDAQ
OMX Group, Inc., a Delaware corporation (the “Company”), and Robert Greifeld
(the “Optionee”) memorializes the grant of a nonqualified stock option which was
made by the Management Compensation Committee (the “Committee”) and the Board of
Directors (the “Board”) of the Company effective June 30, 2009 (the “Date of
Grant”).

 

R E C I T A L S:

 

The Company has adopted The NASDAQ OMX Group, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. The Company and the Optionee have also entered into an Amended and
Restated Employment Agreement effective as of January 1, 2007 (the “Employment
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan or the Employment Agreement, as the case
may be.

 

The Committee and the Board have determined that it is in the best interests of
the Company and its shareholders to grant the option provided for herein to the
Optionee pursuant to the Plan and the terms set forth herein as an increased
incentive for the Optionee to contribute to the Company’s future success and
prosperity.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of the Option. Subject to the terms and conditions set forth herein and
in the Plan (a complete copy of which, in effect as of the Date of Grant, has
been made available to the Optionee), the Company hereby grants to the Optionee
an option (the “Option”) to purchase all or any part of an aggregate of 900,000
Shares at a purchase price of $21.31 per Share (the “Exercise Price”). The
Option is intended to be a Non-Qualified Stock Option and shall under no
circumstances be treated as an Incentive Stock Option within the meaning of
Section 422 of the Code.

 

2. Vesting. Subject to Section 4 hereof, (i) 50% of the Option shall become
exercisable on December 31, 2011 and (ii) the remaining 50% of the Option shall
become exercisable on December 31, 2012. As used herein, “vested” Option shall
mean that portion of the Option which (x) shall have become exercisable pursuant
to the terms of this Agreement and (y) shall not have been previously exercised.

 

3. Exercise of the Option.

 

(a) Subject to the provisions of this Agreement (including Section 4 hereof),
the Optionee may exercise all or a portion of the vested Option at any time
prior to the tenth anniversary of the Date of Grant (the “Expiration Date”);
provided that the Option may be exercised with respect to whole Shares only; and
provided that that the Option may not be exercised at any one time as to fewer
than 100 Shares (or such number of Shares as to which the portion of the Option
is then exercisable if such number is less than 100). In no event shall any
portion of the Option be exercisable on or after the Expiration Date.

 

(b) In accordance with Section 3(a) hereof, the Option may be exercised by
delivering to the Company a notice of intent to exercise. The Optionee shall
deliver such notice by such method (whether telephonic, electronic or written)
as may be specified by the Committee from time to time. The date of exercise
shall be the date the required notice is received by the Company; provided
however that if payment in full is not received by the Company as described
herein or as otherwise permitted, such notice shall be deemed not to have been
received. Such notice shall specify the number of Shares as to which the Option
is being exercised and shall be accompanied by payment in full, or adequate
provision therefor, of the Exercise Price and any applicable withholding tax.



--------------------------------------------------------------------------------

(c) The payment of the Exercise Price shall be made (i) in cash, (ii) by
certified check or bank draft payable to the order of the Company, (iii) by
delivering Shares which have been owned by the Optionee for at least six months
(and which are not subject to any pledge or other security interest), (iv) by
having Shares with a Fair Market Value on the date of exercise equal to the
Exercise Price and the applicable withholding tax sold by a broker-dealer, or
(v) by a combination of the foregoing, provided that the combined value of all
cash and cash equivalents and the Fair Market Value of any such Shares so
delivered to or retained by the Company as of the date of such deliver or net
settlement, or sold by a broker-dealer is at least equal to the Exercise Price
and, if applicable, the applicable withholding tax. Any broker-assisted exercise
procedure must comply with all applicable law at the time of exercise, and the
Optionee shall be responsible for all broker fees. At the time of exercise of
the Option, the Optionee shall pay such amount to the Company as the Company
deems necessary to satisfy its obligation to withhold federal, state or local
income or other taxes incurred by reason of such exercise or make such other
arrangements as are acceptable to the Company, all in accordance with the
provisions of Section 7 hereof. The Committee hereby authorizes each of the
foregoing procedures for payment of the Exercise Price, and applicable
withholding tax, as applicable to this Award.

 

(d) Notwithstanding any other provision of this Agreement to the contrary, no
portion of the Option may be exercised prior to the completion of any
registration or qualification of such Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body, national securities exchange, or inter-dealer market system that the
Committee shall in its sole discretion determine to be necessary or advisable.

 

(e) As soon as practicable following the Company’s determination that a portion
of the Option has been validly exercised as to any of the Shares, and the
receipt by the Company of payment in full of the Exercise Price (as well as any
applicable tax withholding as described in Section 7 hereof), the registrar for
the Company will make an entry on its books and records evidencing that such
Shares have been duly issued as of that date; provided, however, that the
Optionee may, in the alternative, elect in writing prior thereto to receive a
stock certificate representing the full number of Shares acquired, which
certificate may bear a restrictive legend prohibiting the transfer of such
Shares for such period as may be prescribed by the Company. The Company shall
not be liable to the Optionee for damages relating to any delays in issuing the
certificates.

 

4. Termination of Employment.

 

(a) In the event that (i) the Company terminates the Optionee’s employment with
the Company for Cause or (ii) the Optionee terminates his employment with the
Company without Good Reason, the unvested portion of the Option shall be deemed
cancelled and forfeited on the Date of Termination and vested Options, if any,
shall remain exercisable for a period ending on the earlier of: (i) ten days
following such Date of Termination and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee.

 

(b) In the event that (i) the Company terminates the Optionee’s employment with
the Company without Cause or (ii) the Optionee terminates his employment with
the Company for Good Reason, the Option will continue to vest for a period of 30
months following the Date of Termination as if the Optionee’s employment had not
terminated. The remaining portion of the unvested Option shall be deemed
cancelled and forfeited on the Date of Termination without further consideration
to the Optionee. The vested portion of the Option (including that portion of the
Option which vests in accordance with the provisions of this Section 4(b)) shall
remain exercisable for a period ending on the earlier of: (i) 36 months
following such termination of employment and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee (or to his estate, as the case may be); provided, however, in the
event that the Optionee breaches any of his obligations under Section 9 or 10 of
the Employment Agreement, that portion of the Option which vested in accordance
with the provisions of this Section 4(b) shall be deemed cancelled and forfeited
without further consideration to the Optionee.

 

2



--------------------------------------------------------------------------------

(c) In the event that the Optionee’s employment with the Company terminates by
reason of death or Permanent Disability, any unvested portion of the Option that
would otherwise have vested in the 12 months following the Date of Termination
if the Optionee’s employment had not terminated shall vest as of the Date of
Termination. The remaining portion of the unvested Option shall be deemed
cancelled and forfeited on the Date of Termination without further consideration
to the Optionee. The vested portion of the Option (including that portion of the
Option which vests in accordance with the provisions of this Section 4(c)) shall
remain exercisable for a period ending on the earlier of: (i) 36 months
following such termination of employment and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee (or to his estate, as the case may be).

 

(d) If the Optionee’s employment with the Company terminates by reason of
Retirement, the Option will continue to vest for a period of 12 months following
the Date of Termination as if the Optionee’s employment had not terminated. The
remaining unvested portion of the Option shall be deemed cancelled and forfeited
on the Date of Termination without further consideration to the Optionee. The
vested portion of the Option (including that portion of the Option which vests
in accordance with the provisions of this Section 4(d)) shall remain exercisable
for a period ending on the earlier of: (i) 36 months following such termination
of employment and (ii) the Expiration Date, and shall thereafter be deemed
cancelled and forfeited without further consideration to the Optionee; provided,
however, in the event that the Optionee breaches any of his obligations under
Section 9 or 10 of the Employment Agreement, that portion of the Option which
vested in accordance with the provisions of this Section 4(d) shall be deemed
cancelled and forfeited without further consideration to the Optionee.

 

(e) If the Optionee’s employment with the Company terminates by reason of
delivery of a Non-Renewal Notice by the Company or the Optionee, the Option
shall continue to vest for a period of 36 months following the Date of
Termination as if the Optionee’s employment had not terminated. The vested
portion of the Option (including that portion of the Option which vests in
accordance with the provisions of this Section 4(e)) shall remain exercisable
for a period ending on the earlier of: (i) 36 months following such termination
of employment and (ii) the Expiration Date, and shall thereafter be deemed
cancelled and forfeited without further consideration to the Optionee; provided,
however, in the event that the Optionee breaches any of his obligations under
Section 9 or 10 of the Employment Agreement, that portion of the Option which
vested in accordance with the provisions of this Section 4(e) (or which
otherwise would have so vested) shall be deemed cancelled and forfeited without
further consideration to the Optionee.

 

5. No Right to Continued Employment; No Rights as a Shareholder. This Agreement
shall not confer on the Optionee any right to be retained, in any position, as
an employee, consultant or director of the Company. The Optionee shall not have
any rights as a shareholder with respect to any Shares subject to an Option
prior to the date of exercise of the Option.

 

6. Transferability.

 

(a) Except as provided below, the Option is nontransferable and may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee, except by will or the laws of descent and
distribution, and upon any such transfer, by will or the laws of descent and
distribution, the transferee shall hold such Option subject to all the terms and
conditions that were applicable to the Option immediately prior to such
transfer. Notwithstanding the foregoing, the Optionee may transfer the vested
portion of the Option to members of his immediate family (defined as his spouse,
children or grandchildren (including children or grandchildren by means of
adoption, and stepchildren) or to one or more trusts for the exclusive benefit
of such immediate family members or partnerships in which such immediate family
members are the only partners if the transfer is approved by the Committee and
the Optionee does not receive any consideration for the transfer. Any such
transferred portion of the Option shall continue to be subject to the same terms
and conditions that were applicable to such portion of the Option immediately
prior to transfer (except that such transferred Option shall not be further
transferable by the transferee). No transfer of a portion of the Option shall be
effective to bind the Company unless the Company shall have

 

3



--------------------------------------------------------------------------------

been furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions hereof.

 

(b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Option and shares acquired upon exercise of the Option
(the “Option Shares”) subject to all the terms and conditions that were (or
would have been) applicable to the Option and the Option Shares immediately
prior to such transfer. In order to comply with any applicable securities laws,
the Optionee agrees that the Option Shares shall only be sold by the Optionee
following registration under the Securities Act of 1933, as amended, or pursuant
to an exemption therefrom.

 

7. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right and is hereby authorized to
withhold from the Shares transferable to the Optionee upon any exercise of the
Option or from any other compensation or other amount owing to the Optionee such
amount (in cash, Shares (having a Fair Market Value not in excess of the minimum
amount required by law to be withheld), or other property, as the case may be)
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations, and the Optionee is authorized to
utilize such net settling or delivery of Shares in satisfaction of the
applicable tax withholding obligations.

 

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Committee otherwise deems necessary or
advisable. The Committee may require that the Optionee, as a condition of the
exercise of an Option, execute a stockholders’ agreement on terms and conditions
substantially similar to those contained in stockholders’ agreements of other
senior executives of the Company.

 

9. Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan. The Committee shall have sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of the
Committee with respect thereto and this Agreement shall be final and binding
upon the Optionee and the Company. In the event of any conflict between the
provision of this Agreement and the Plan, this Agreement will govern. The
Committee has the authority and discretion to determine any questions which
arise in connection with the grant of the Option hereunder.

 

10. Code Section 409A. It is the intention of the Company and the Optionee that
the grant, vesting and/or exercise of the Option set forth in this Agreement
shall be exempt from the requirements of Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply. The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement as may be necessary
to ensure that all grants, vesting and exercises provided under this Agreement
are made in a manner that is exempt from Section 409A of the Code; provided,
however, that the Company makes no representation that the Option provided under
this Agreement will be exempt from and/or comply with Section 409A of the Code.

 

11. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
The Optionee agrees, upon demand of the Company or the Committee, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of the Plan and this
Agreement.

 

4



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

 

13. Amendments. The Committee has the right, as set forth in the Plan, to amend,
alter, suspend, discontinue or cancel this Award, prospectively or
retroactively; provided however, that no such amendment, alteration, suspension,
discontinuance or cancelation of the Option will adversely affect Optionee’s
rights under this Agreement without Optionee’s consent. The Company has the
authority to amend this Agreement, consistent with the foregoing, without the
Optionee’s written agreement, except as set forth in this Section 13.

 

14. Notice. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Optionee, to the Optionee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.

 

15. Conflicts. In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

 

16. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

 

17. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Nonqualified Stock
Option Agreement on the 17th day of February 2010. By execution of this
Nonqualified Stock Option Agreement, the Optionee acknowledges receipt of a copy
of the Plan and agrees to the terms and conditions of the Plan and this
Agreement.

 

THE NASDAQ OMX GROUP, INC.

/s/ William H. Morgan

By:

 

William H. Morgan

Title:

 

Senior Vice President

 

ROBERT GREIFELD

/s/ Robert Greifeld

Signature

 

5